Name: 81/359/EEC: Council Decision of 28 April 1981 on the conclusion of voluntary restraint Agreements with Austria, Iceland, Poland and Romania in the sheepmeat and goatmeat sector
 Type: Decision
 Subject Matter: animal product;  international trade;  cooperation policy
 Date Published: 1981-05-23

 Important legal notice|31981D035981/359/EEC: Council Decision of 28 April 1981 on the conclusion of voluntary restraint Agreements with Austria, Iceland, Poland and Romania in the sheepmeat and goatmeat sector Official Journal L 137 , 23/05/1981 P. 0001 - 0001 Spanish special edition: Chapter 03 Volume 21 P. 0214 Portuguese special edition Chapter 03 Volume 21 P. 0214 Special edition in Czech Chapter 03 Volume 05 P. 35 - 35 Special edition in Estonian Chapter 03 Volume 05 P. 35 - 35 Special edition in Hungarian Chapter 03 Volume 05 P. 35 - 35 Special edition in Lithuanian Chapter 03 Volume 05 P. 35 - 35 Special edition in Latvian Chapter 03 Volume 05 P. 35 - 35 Special edition in Maltese Chapter 03 Volume 05 P. 35 - 35 Special edition in Polish Chapter 03 Volume 05 P. 35 - 35 Special edition in Slovakian Chapter 03 Volume 05 P. 35 - 35 Special edition in Slovenian Chapter 03 Volume 05 P. 35 - 35Council Decisionof 28 April 1981on the conclusion of voluntary restraint Agreements with Austria, Iceland, Poland and Romania in the sheepmeat and goatmeat sector(81/359/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof,Having regard to the proposal from the Commission,Whereas the Commission has opened negotiations with non-member countries which supply sheepmeat and goatmeat or live sheep and goats, with a view to reaching Agreements for voluntary restraint on their exports to the Community;Whereas the Commission has reached agreement with Austria, Iceland, Poland and Romania;Whereas the said Agreements allow trade to be carried on in a manner compatible with the common organization of the markets in the sector in question,HAS DECIDED AS FOLLOWS:Article 11. The Agreements drawn up in the form of exchanges of letters on trade in the sheepmeat and goatmeat sector with the countries listed hereafter are hereby approved on behalf of the European Economic Community:- Austria,- Iceland,- Poland,- Romania.2. The texts of the Agreements are attached to this Decision.Article 2The President of the Council is hereby authorized to designate the person empowered to sign the Agreements referred to in Article 1, in order to bind the Community.Done at Luxembourg, 28 April 1981.For the CouncilThe PresidentJ. de Koning--------------------------------------------------